Citation Nr: 0431284	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for trigeminal neuralgia, 
including as secondary to a service-connected psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision.  The veteran filed a 
notice of disagreement in December 1998, the RO issued a 
statement of the case in March 1999, and the veteran 
perfected his appeal in April 1999.  This case (which has 
been advanced on the docket) was remanded by the Board in 
June 2003. 


FINDING OF FACT

The preponderance of the evidence is that any current 
trigeminal neuralgia was not caused by any incident of 
service, and is not secondary to or aggravated by a service- 
connected psychiatric disability.  


CONCLUSION OF LAW

Service connection for trigeminal neuralgia, including as 
secondary to a service- connected psychiatric disability, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2003, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a March 2003 supplemental statement of the case, the RO 
continued to deny the claim for service connection (as it had 
in its original March 1998 rating decision).  

During the course of this appeal, the veteran was also sent 
notice of a rating decision, a statement of the case, other 
supplemental statements of the case, and a Board remand.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession.  

During the course of this appeal, the RO has obtained and 
reviewed pertinent service, VA, and private medical records.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

On an April 1999 VA Form 9, the veteran indicated that he 
wanted a local hearing.  This hearing was conducted in August 
1999 and the transcript has been associated with the claims 
file.  

The veteran underwent VA examinations in March 1998 and March 
2004, and the reports of these examinations were carefully 
reviewed by the Board.  VA has made a reasonable effort to 
have the veteran examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO (which referenced 38 C.F.R. § 
3.159 in its March 2003 supplemental statement of the case) 
and there are no areas in which further development may be 
fruitful.  

II.  Claim for service connection 

The veteran is essentially seeking service connection for 
pain that he apparently has experienced around his right eye 
and down the right side of his face.  He primarily asserts 
(such as in a December 1997 written statement) that this 
facial pain is secondary to a service-connected psychiatric 
disability.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
There is no allegation that the veteran aggravated (during 
active duty) a preexisting trigeminal neuralgia condition, so 
service connection on that basis is not at issue in this 
case.  38 C.F.R. § 3.306.  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b).  A veteran may also be 
granted service connection for organic diseases of the 
nervous system (which presumably would include trigeminal 
neuralgia), although not otherwise established as incurred in 
service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  Any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

The report of the veteran's June 1943 induction examination 
does not reflect any complaints or findings of trigeminal 
neuralgia.  Between October 1943 and January 1944, the 
veteran sought treatment for acute catarrhal nasopharyngitis, 
infection mononucleosis, and dermatitis.  In June 1944, he 
was treated for gastric complaints.  In December 1944, he was 
hospitalized for combat exhaustion and found to have 
psychoneurosis.  In January 1945, he was diagnosed as having 
chronic anxiety state and emotional instability.  In November 
1945, he was hospitalized briefly for observation for 
complaints of slight numbness and weakness of his right 
forearm.  No specific disease was found, however.  

In March 1946, the veteran filed a claim for service 
connection for his nervous condition and for loss of strength 
in his right arm.  He did not reference any pain in his 
facial nerves.

By a March 1946 rating decision, the RO granted service 
connection for psychoneurosis, anxiety state.

In a March 1984 letter, Edwin R. Westbrook, M.D., noted that 
the veteran had been under his care since 1941.  Dr. 
Westbrook described some of the veteran's psychiatric 
symptomatology, but did not reference any complaints the 
veteran had made concerning facial pain.  Likewise, during VA 
examination conducted in May 1984, August 1985, and July 
1989, the veteran did not reference any symptoms relating to 
facial nerves.  In an October 1985 letter, Rocco J. Basciano, 
M.D., wrote that the veteran had been under his care for 
syncopal episodes since February 1985.  No mention was made 
of any reported symptoms of facial pain, however.  

VA and private records reflect that the veteran first sought 
treatment for trigeminal neuralgia in March 1995, and 
continued to seek treatment for his symptoms through March 
1999.  

At his August 1999 local hearing and in a written statement 
he submitted at that time, the veteran asserted (in pertinent 
part) that a physician had told him that his trigeminal 
neuralgia was related to his service-connected psychiatric 
disability (or possibly resulted from medications he was 
taking for this disability). 

At an April 2004 VA examination, the veteran reported that he 
began experiencing numbness on the right side of his face at 
least five to six years before.  The symptoms remitted 
several years later, and he stopped taking medication for 
this condition.  He had not experienced the symptoms of this 
condition since discontinuing the medication.  Examination of 
the cranial nerves was normal.  The examiner concluded that 
there was no connection between the veteran's service-
connected depression and any trigeminal neuralgia.   

The veteran contends that he has trigeminal neuralgia which 
is secondary to his service-connected psychiatric disability.  
As a layman, however, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the objective 
medical record simply does not support a conclusion that this 
condition is either connected to his period of active duty or 
to the service-connected psychiatric disability.  Service 
medical records do not reflect any complaints or findings of 
trigeminal neuralgia and the first diagnosis of this 
condition was not made until March 1995, nearly 50 years 
after the veteran's discharge from active duty.  None of the 
private or VA outpatient treatment records confirm that a 
health care professional has related the veteran's trigeminal 
neuralgia to service or his psychiatric disability.  In fact, 
the VA in his March 2004 report, a VA physician effectively 
ruled out any such connection.  

In summary, the weight of the credible evidence demonstrates 
that any current trigeminal neuralgia began decades after the 
veteran's active duty, is not caused by any incident of 
service, and is in no way related to (or aggravated by) his 
service-connected psychiatric disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for trigeminal neuralgia is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



